 In the Matter ofTHE TOOL DIEENGINEERINGCOMPANY, CASTINGDIVISION,EMPLOYERandUNITEDSTEELWORKERSOF AMERICA, C. I. 0.,PETITIONER.Case No. 8-R-2530.-Decided April 10, 1947Mr. Charles G. Seifert,of Cleveland, Ohio, for the Employer.Mr. Joseph J. Kanecki,of Cleveland, Ohio, for the Petitioner.Mr. A. J. Kastelic,of Cleveland, Ohio, for the Intervenor.Mr. Edmund J. Flynn,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Cleveland,Ohio, on March 5, 1947, before Louis S. Belkin, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe Tool Die Engineering Company, Casting Division, is an Ohiocorporation engaged in the manufacture of zinc and aluminum castingsin Cleveland, Ohio.Since October 1946, the value of raw materialsused by the Employer has exceeded $15,000, of which approximately 50percent was shipped from points outside the State of Ohio.Duringthe same period, the value of products manufactured by the Employerhas exceeded '$50,000 of which approximately 50 percent has beenshipped to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees ofthe Employer.73NLRB,No63.337 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalUnion of Mine, Mill & Smelter Workers, hereincalled the Intervenor, is a labor organization affiliated with' the Con-gress of Industrial Organizations, claiming to represent employeesof the Employer.M. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner-has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn accordance with a stipulation of the parties, we find that allproduction and maintenance employees of the Employer's Cleveland,Ohio, plant, excluding office and clerical employees and all super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section9 (b) of the Act.DIRECTION OF ELECTION 1As part of the investigation to ascertain representatives for thepurposes of collective bargaining with The Tool Die EngineeringCompany, Casting Division, Cleveland, Ohio, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Eighth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Sections 203.55 and 203.56, of National Labor RelationsBoard Rules and Regulations-Series 4, among the employees,in theunit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by United Steel-IAny participant in the eletion herein directed may, upon its prompt request to andapproval thereof by the Regional Director,have its name removed from the ballot THE TOOL DIE ENGINEERING COMPANY339workers of America, C. I. 0., or by International Union of Mine,Mill & Smelter Workers, C. I. 0., for the purposes of collectivebargaining, or by neither.MR. JOHN M. HOUSTON took no part in the consideration of theabove Decision and Direction of Election.